Per Curiam.
A rule was granted in this case why a peremptory or alternative writ of mandamus should not issue out of the court, directed to- the civil service commission of New Jersey. The point involved is the true construction of a section of the Civil Service act (Pamph. L. 1908, p. 235. ¶ 26), and a supplement thereto (Pamph. L. 1918, p. 158), a salary regulation which is known as the classification and standardization plan. This statute is of state-wide application and of general public interest. We think the alternative writ should issue, and it is so ordered.